Citation Nr: 1244229	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-15 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran had active service from January 1962 to December 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of July 2009, which denied service connection for hearing loss of the right ear and for tinnitus.  


FINDINGS OF FACT

1.  A right ear hearing loss disability meeting VA criteria has not been shown at any time during or after service.  

2.  Tinnitus was first shown many years after service and is not related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated by active service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in February 2009, prior to the initial adjudication of the claim, the RO advised the claimant of the information necessary to substantiate the claims for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was told that the evidence must show a relationship between his current disabilities and an injury, disease or event in military service.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claims.  He was also provided with information regarding ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Service treatment records have been obtained.  The Veteran has not identified any relevant private or VA treatment.  In this regard, although the VA examiner in April 2009 referred to a negative history of tinnitus obtained on a presumably VA outpatient record in 2005, the Veteran does not claim to have been treated for hearing loss or tinnitus at that facility, and it is not necessary to obtain the record of negative evidence to reach a decision in this appeal.  Following the April 2009 VA examination, a subsequent addendum was obtained in November 2009, and a clarification was procured in March 2010.  The examination was based upon consideration of the Veteran's prior medical history, including service treatment records, and also contained a rationale for the opinion sufficient for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that all necessary notification and development has been accomplished.  Therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Medical expertise is necessary to establish a diagnosis or to address questions of medical causation; lay assertions of medical status generally do not constitute competent medical evidence for these purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Here, the Veteran contends that he has hearing loss and tinnitus due to in-service noise exposure.  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id., at 157.  Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records include a November 1961 entrance examination, which do not show any complaints or abnormal findings pertaining to hearing loss or tinnitus; only a whispered voice test was conducted at that time.  The separation examination in November 1963 included audiometric testing, which disclosed pure tone thresholds in the right ear at the frequencies of 500, 1000, 2000, and 4000 Hertz of -10, -5, 0, and 5 decibels, respectively, in ASA units [which convert to 5, 5, 10, and 10 decibels, respectively, in ISO units].  No finding for 3000 Hertz was recorded.  No complaints or findings concerning tinnitus were noted.  Service treatment records do not otherwise show any complaints or findings pertaining to right ear hearing loss or tinnitus. 

According to a December 2008 report of contact, the Veteran had hearing loss and tinnitus which "came" during his period of active duty.  In a written statement, he said that loss of hearing had been noted on his separation examination in November 1963.  In his formal claim dated in January 2009, he said that the hearing loss and tinnitus began in 1963, that he was not treated in service, and that the audiologist in service noted the conditions on his record.  

The Veteran was afforded a VA audiology examination in April 2009.  He said that he had problems hearing his spouse, and had to have people talk into his "good" ear, which was his right ear.  He reported that, although he was a cook in service, in basic training he fired the M-1 rifle.  After service, he worked as a banker for over 40 years, and denied any related noise exposure.  He had recreational noise exposure from lawn mowers, and said he had cut lawns in college.  He reported his tinnitus as intermittent.  He reportedly had begun to notice it about three years earlier.  The examiner commented that the Veteran had denied tinnitus on a 2005 primary care provider examination at Eureka Clinic.  

On examination, pure tone audiometry thresholds in the right ear at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 20, 15, 20, 15, and 25 decibels, respectively.  The Maryland CNC word list speech recognition score was 96 percent in the right ear.  (The Veteran's left ear was not tested at that time because of impacted cerumen.)  The examiner diagnosed the Veteran as having normal to mild sensorineural hearing loss in the right ear, with normal sensitivity through 4000 Hertz, then hearing gently sloped to a mild to moderate hearing loss at higher frequencies.  The examiner noted that the separation threshold testing had shown normal findings in the right ear.  Hearing was also normal on the current examination at the frequencies of 250 through 4000 Hertz.  Therefore, the examiner concluded that military noise exposure did not cause a hearing loss in the right ear.  Because tinnitus began approximately three years earlier, tinnitus was not secondary to military noise exposure.  Additionally, tinnitus was less likely than not a symptom associated with hearing loss.

In November 2009, the left ear was examined.  Again, the examiner concluded that, because tinnitus began approximately three years ago, tinnitus was not secondary to military noise exposure.  On that examination report, the examiner noted that the speech recognition score was 84 percent in the right ear.  The RO requested clarification as to that finding, and, in March 2010, a VA audiologist reviewed the November 2009 audiogram, and reported that it showed that the speech discrimination scores were 96 percent in the right ear and 84 percent in the left ear.  

The findings obtained on the VA examination do not meet the criteria for a hearing loss disability in the right ear, under 38 C.F.R. § 3.385.  Although the examiner stated that the Veteran had a hearing loss in the right ear, this was noted to be at frequencies above 4000 Hertz, whereas only the thresholds at 500 through 4000 Hertz can establish a hearing loss disability under 38 C.F.R. § 3.385.  As set forth above, the findings in the right ear do not meet the regulatory criteria for a hearing loss disability for VA purposes, because all findings at the frequencies from 500 through 4000 Hertz are less than 26 decibels, and the CNC speech recognition score is 96 percent in the right ear.  Absent the existence of a disability at any time during the current appeal, there may be no service connection.  Degmetich v. Brown, 104 F.3d 1328 (1997); McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this regard, although the Veteran is competent to report a subjective loss of hearing, whether there is a hearing loss meeting the VA criteria for a hearing loss disability requires medical testing.  

Concerning the issue of entitlement to service connection for tinnitus, as noted above, tinnitus was not reported in the service treatment records.  The VA examiners in April and November 2009 found that tinnitus was not due to in-service noise exposure, based largely on the Veteran's three-year history of tinnitus reported at that time.  For tinnitus, a Veteran is competent to present evidence of continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Here, however, the Veteran has not expressly stated that he has had continuity of symptomatology, i.e., he has not stated that he has had tinnitus continuously since service.  Although a report of contact in December 2008 indicated that tinnitus "came" in service, during the VA examinations, he said that he had first noticed tinnitus about three years earlier.  The Board finds this history elicited during the VA examinations to be more probative and credible than the vague statement that tinnitus "came" in service, with no indication of the symptoms between service and the VA claim 46 years later, in December 2008.  The examiner also concluded that the Veteran's tinnitus was not due to noise exposure during service, because it was not shown for many years after service.  Although the Veteran is competent to report the presence and duration of tinnitus, he is not competent to state that noise exposure caused a much later-developing tinnitus, as that is not a matter subject to lay observation.  

In sum, the evidence establishes that the Veteran does not have a hearing loss disability for VA purposes in the right ear, nor has such been shown at any time.  Tinnitus began many years after service, and is not related to in-service noise exposure.  Therefore, the Board finds that weight of the evidence is against the claims for service connection for right ear hearing loss and tinnitus.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claims, and these issues must be denied.  38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


